DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statement of 7/8/20 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith.

Preliminary Amendment
The Preliminary Amendment filed 7/8/20 has been received and made of record.  As requested, the specification and claims 1, 5, 8-10, 13, 14 and 17 have been amended, and claims 4, 7, 12 and 18 have been cancelled.

Allowable Subject Matter
Claims 1-3, 5, 6, 8-11 and 13-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is that of U.S. Patent No. 5,637,080 (“Geng”).  Geng discloses a wound dressing that anticipates Applicant’s presently claimed invention.  More specifically, Geng discloses re-closable wound dressing (constituted by wound dressing 2 comprising a flap that is movable to an open position and a closed position, see the abstract) comprising: a base layer (constituted by backing sheet 4) operable to .  
Geng and the other cited prior art references fails to teach or fairly suggest to one alone, or in combination “a second adhesive layer adhered to the inner film opposite the first adhesive layer, and a top film adhered to the second adhesive layer 
With respect to clam 17, Geng substantially discloses the claimed method of manufacturing a wound dressing comprising providing a base film (4); forming an aperture (50) in the base film; forming an adhesive layer on a first side of the base film (adhesive may be provided at 30, see col. 4, lines 12-13); adhering a release paper (8) on a second side, opposite the first side, of the base film (see col. 3, lines 42-55); forming a cover layer (18) being of substantially similar material as the base film (the backing sheet material and the flap may be made from the same material, see col. 3, lines 11-15, lines 25-28, and lines 62-64);  the forming of the cover layer comprising: providing a top film (20); forming a top film adhesive layer on the side of the top film nearest the base layer (the top film adhesive layer is the layer of permanent adhesive that that is applied at the first end 24 on flap 18).
 Geng fails to teach or fairly suggest to one having ordinary skill in the art, alone or in combination with the other cited prior art references, the step of “providing a tab layer adhered between the top film and the top film adhesive layer by a tab film adhesive layer; permanently adhering an inner film to the top film adhesive layer; forming an inner film adhesive layer, wherein the inner film adhesive layer comprises two portions; permanently adhering at least a portion of the cover layer to the base film via one of the two portions, and releasably adhering at least a portion of the cover layer to the base film via another of the two portions, as presently recited in claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that they disclose re-closable wound dressings. Also, U.S. Patent Application Publication No. 2008/0283426 and 2018/0161543 disclose dressing change systems.
This application is in condition for allowance except for the following formal matters:  the disclosure is objected to because of the following informalities: para. [0051], line 1, “examples,.” should read --examples,--.  Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786